Citation Nr: 1209447	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-00 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for costochondritis.

3.  Entitlement to service connection for a left ankle disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1988 to January 1989 and from May 2005 to August 2006.  He also served in the United States Army Reserve.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2009, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.

In an October 2010 decision, the Board granted the Veteran's claims for service connection for an acquired psychiatric disorder and tinnitus.  At that time, the Board remanded his claims for service connection for chest pain, costochondritis, and a left ankle disorder, to the agency of original jurisdiction (AOJ) for further evidentiary development.  As will be discussed further herein, the Board finds that the AOJ substantially complied with the October 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  A disorder manifested by chest pain did not have its onset in service and is not otherwise related to the Veteran's active service.

2. Costochondritis did not have its onset in service and is not otherwise related to the Veteran's active service.

3.  A left ankle disorder did not have its onset in service, is not otherwise related to the Veteran's active service, and arthritis did not manifested to a compensable degree within one year of his discharge from active service. 


CONCLUSIONS OF LAW

1.  Chest pain was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2011).

2.  Costochondritis was not incurred in or aggravated by active military service.   38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304.

3.  A left ankle disorder was not incurred in or aggravated by active military service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2007 letter, sent prior to the initial unfavorable decision issued in February 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in February 2011 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As noted in the Introduction, in October 2010, the Board remanded the Veteran's case for further development that included requesting that the Veteran identify relevant treatment rendered by Dr. M.P. during the 1990s and scheduling him for a VA examination.  In this regard, the Veteran indicated in November 2010 that he was only treated for his claimed disorders by military and VA physicians, and he was afforded a VA examination in February 2011.  Additionally, VA treatment records, dated to November 2011, were also obtained.  Therefore, the Board finds that the AOJ substantially complied with the October 2010 remand orders and no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Factual Background and Legal Analysis

The Board notes that it has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6. 

Further, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken ankle or chest pain, he is not competent to provide evidence as to more complex medical questions, such as the etiology of disability or determining the onset of orthopedic or pulmonary diseases.  See e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
 
A. Chest Pain and Costochondritis

The Veteran claims that he has disorders manifested by chest pain and costochondritis that was incurred during his active military service.  He testified that, in approximately the spring of 2006, he was exposed to smoke, dust, and fire in Kuwait (see Board hearing transcript at pages 4-5).  He said he experienced chest tightness or pressure in service and sought medical attention but was advised that it may be related to the flu (Id. at 12-13).  He had no signs of asthma but was on Albuterol and placed on light duty (Id. at 13).  The Veteran said that he still had intermittent chest pain that his doctor thought could be pleuritic (Id. at 14).  

While the Veteran has claimed that he has disorders manifested by chest pain or costochondritis that are directly related to his military service, there is no current medical evidence of the claimed disorders.  The Veteran maintains that service connection is warranted for disorders manifested by chest pain or costochondritis.  After carefully considering the claims in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claims, and his appeal will be denied.

Service treatment records show that, on a February 2004 periodic service examination report, an examiner noted that the Veteran had chest area "chest pain".  In April 2006, the Veteran was seen for complaints of right-sided chest pain that radiated to his back between the shoulder blades.  He was noted to have costochondritis (Tietze's syndrome) and medication was prescribed for pleuritic chest pain.  Results of an electrocardiogram (EKG) performed in April 2006 were normal.  

On a post-deployment assessment completed in July 2006, the Veteran checked yes to having chest pain or pressure but checked no to having difficulty breathing.  He was not referred for cardiac or pulmonary evaluation.

Post-service, a September 2008 report of a chest x-ray taken by VA showed mild scoliosis of the thoracic spine, but no cardiopulmonary abnormalities, and the impression was stable unremarkable chest examination.

In February 2011, the Veteran underwent a VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records in their entirety.  The Veteran gave a history of developing pleuritic chest wall pain in 2006 that he attributed to exposure sand and dust while serving in Kuwait.  He said that when he rotated his chest or breathed deeply, he experienced chest pain.  The Veteran denied any associated wheezing, productive cough, asthma, wheezing, reflux, angina, spine symtoms, or associated abdominal symtoms.  It was noted that results of an EKG were normal and the diagnosis (in service) was costochondritis that was not reproducible.  The examiner commented that there was no evidence of respiratory infections at that time.  The Veteran's pain was on the right side of his chest, but not the left side.  

Further, the Veteran indicated that, since that time, he had flare-ups several times a year, mainly associated with respiratory infections.  If he had a bronchial infection, he had left chest pain that he described as a pleuritic type chest pain associated with respiratory infections.  It usually resolved with the respiratory infection.  The Veteran said that twisting reproduced the pain.  There was no chest wall component, or gastrointestinal, back, cardiac, or additional pulmonary symtoms.  The Veteran denied any asthma, wheezing, spine-related pain, reflux, or gastrointestinal symtoms.

Objectively, the Veteran's respiratory rate was regular and non-labored without accessory muscle usage.  His lungs were clear on inspiration and expiration without abnormal breath sounds.  The chest wall was symmetric and non-tender to touch.  The costochondral region was non-tender to touch.  Neuromuscluar function was grossly normal in the anterior and posterior chest wall.  His spine was non-tender to touch.  Results of a chest x-ray taken at the time were normal as were pulmonary function tests and an EKG.  The pertinent diagnoses were chest pain secondary to bronchitis-no chronic condition found, and costochondritis not found.

The VA examiner said that the Veteran described chest pain associated with respiratory infections.  The etiology would be from the associated respiratory infection.  It was self-limited and resolved with resolution of the respiratory infection.  There was "no chronic chest pain condition found".  

The VA examiner did not attribute the Veteran's chest pain to military service and said the episode of chest pain that the Veteran had in service was on the right side and felt to be chest wall.  The Veteran noted some chest discomfort on post-deployment that he said was the chest pain in question but related it to sand and dust exposure.  There was no infectious element.  He described episodic pleuritic chest pain that usually was related to bronchitis or respiratory infections and, according to the examiner, was self-limited.  There was no evidence of any infection leading to the discomfort on review of the Veteran's medical records.  

According to the VA examiner, many Veterans with sand and dust exposure had asthma-type symptoms, but the Veteran denied typical asthma symtoms.  His pulmonary function tests were grossly normal without any suggestion of asthma or reactive airway disease.  The VA examiner said that there was no evidence of a chronic pulmonary condition from any etiology, and noted the normal chest x-ray and pulmonary function test results, as well as the normal chest wall examination.  

As well, the Veteran had a normal cardiac work up in the past and the examiner found no evidence of bronchitis leading to any chronic chest pain disorder.  This VA examiner said that there was "simply no chronic chest pain condition found".  The Veteran had limited complaints of chest pain that usually follow respiratory infection and the physician did not attribute to military service as there was no evidence of any infection that caused a similar problem in service.  

Further, the VA examiner commented that the Veteran's sand and dust exposure was noted, but his x-ray imaging and pulmonary function tests, as well as cardiac workup, failed to reveal any chronic chest pain condition.  Thus, no chronic condition found.  According to the VA examiner, most definite cases of costochondritis usually involve some kind of exertional-related activities that could have been the case while in service.  But, the Veteran denied any chest wall pain and his examination was normal.  Thus, no chronic condition found and he did not have a chronic chest wall condition. 

Additionally, the VA examiner said that the Veteran did not have costochondritis.  The Veteran's chest wall examination was normal and the examiner could not reproduce any chest wall pain.  

The Veteran has contended that service connection should be granted for chest pain.  Although the Veteran reported having chest pain on post-deployment assessment in July 2006 and costochondritis was found, on VA examination after the Veteran's separation from service there was no showing that the Veteran had a chronic disorder manifested by chest pain.  Furthermore, the Veteran has submitted no evidence to show that he currently has a disorder manifested by chest pain.  In fact, in February 2011, the VA examiner specifically attributed the Veteran's chest pain to bronchitis and said that there was "no chronic condition found."  Additionally, the VA examiner specifically stated that the Veteran did not have costochondritis, noting that his chest wall examination was normal and the examiner could not reproduce any chest wall pain.  According to the VA examiner, there was "no chronic condition found".   In short, no medical opinion or other medical evidence showing that the Veteran currently has a disorder manifested by chest pain or costochondritis has been presented at the time he filed his claim or during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Degmetich and Brammer, supra.  

The Veteran is competent to state that he has pain in the area of his chest.  However, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court).  The Veteran is not competent to diagnose any chest wall disability or costochondritis.  Moreover, any claim to this effect is contradicted by the clinical evidence.  Specifically, on VA examination in February 2011, results of pulmonary function tests, EKG, and chest x-ray, were all normal.  In fact, there is no clinical corroboration that the Veteran has a chronic disorder manifested by chest pain and his claim is not established.  Brammer v. Derwinski, 3 Vet. App. at 225; Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  The February 2011 VA examiner related the Veteran's complaints of chest pain to bronchitis, which had resolved.

The preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for chest pain and costochondritis, and his claims must be denied. 

B. Left Ankle Disorder

The Veteran also claims service connection for a left ankle disorder that he maintains was incurred during active military service.  In written statements, and during his Board hearing, the Veteran said that he rolled his ankle and experienced "real bad pain" after running in a training activity (see Board hearing transcript at page 16).  He said he was treated with Naproxen and an Ace bandage and placed on light duty for a week but it never got better (Id.).  He said he was told he had a bone spur on the joint in his ankle (Id. at 17).  Recent treatment for his ankle involved cortisone shots and physical therapy.

The Veteran has claimed that he has a left ankle disorder that is directly related to his military service.  However, although the evidence shows that the Veteran currently has a chronic left ankle strain, no competent evidence has been submitted to show that this disability is related to service or any incident therein.  The Veteran maintains that service connection is warranted for a left ankle disorder.  After carefully considering the claim in light of the record and the applicable law, the Board finds that the preponderance of the evidence of record is against the claim, and his appeal will be denied.

Service treatment records show that, in December 2005, the Veteran was seen with complaints of left ankle pain for four days with no known trauma.  He was diagnosed with possible mild sprain versus early gout or arthritis and placed on a physical profile due to joint pain.  When examined for post-deployment in July 2006, the Veteran did not report having left ankle pain.

Post-service, when initially seen in the VA outpatient clinic in September 2006, the Veteran did not report having left ankle pain.  VA medical records dated in November 2007 and December 2007 reflect his complaints of left ankle pain.  Tenosynovitis was noted by a podiatrist in November 2007. 

August 2008 VA medical records indicate that the Veteran gave a history of having a severe ankle sprain in service but results of an x-ray of the left ankle taken at the time were normal and he underwent physical therapy.

When evaluated by a podiatrist in the VA outpatient clinic in April 2009, the Veteran complained of left lateral ankle pain and said he was treated in service with a cortisone injection that helped for several months.

A report of a magnetic resonance image (MRI) of the Veteran's left ankle taken by VA in March 2009 includes a history of a previous "severe left ankle sprain".  The clinical impression includes mild tenosynovitis of the posterior tibial tendon, and mild edema in the medial subtibiale ossicle that may represent micro-motion of an extremely old remote avulsion fracture of the left ankle and an old tear of the anterior talofibular ligament.

According to an August 2009 VA outpatient orthopedic consultation record, the Veteran related his complaints to a sprain in service three years earlier when he had a "severe ankle sprain" treated with only an ACE bandage.  The diagnosis was chronic left ankle pain secondary to sprain three years ago.

Results of an x-ray of the Veteran's left foot taken by VA in August 2009 revealed no acute fracture or dislocation.

During the February 2011 VA examination, the Veteran gave a history of straining his left ankle in 2005 or 2006 while in Kuwait and said he had an inversion injury.  He indicated that it occurred while walking on irregular terrain.  The Veteran explained that he injured his ankle during physical training activities as well.  He said he was placed on profile but not given any crutches or placed in a brace.  The Veteran reported that his left ankle symtoms continued over the years.  He had a MRI of the ankle in 2009 that suggested evidence of an old injury to the ankle and was medically treated since that time.  He currently complained of chronic left ankle pain and stiffness with no loss of motion, swelling, locking, or give-way.  He had flare-ups with ambulation but no additional loss of motion of the ankles.  The Veteran worked as a boilermaker and had to rest periodically to ease his symtoms.  He denied any prior ankle injuries or prior ankle problems.  

Objectively, the Veteran's left ankle revealed slight tenderness laterally to palpation with no laxity.  Range of ankle motion was dorsiflexion and eversion both to 10 degrees, and plantar flexion and inversion both to 20 degrees, all with pain at extreme ranges of motion in all directions.  The VA examiner noted that results of the MRI of the Veteran's left ankle taken in 2009 showed a remote avulsion fracture of the left ankle and old tear of anterior talofibular ligament.  The pertinent diagnosis was chronic left ankle strain.  The VA examiner said that the Veteran had a chronic left ankle strain, the etiology of which was likely from a remote injury to which he attributed the left ankle pain.  But, the examiner could not answer without resorting to speculation whether the Veteran truly injured his ankle in service that caused his current symptomatology.

The VA examiner explained that the Veteran's service medical records show that he awoke with ankle pain but without knowledge of any injury.  His post-deployment records were negative for any joint-related problems by the Veteran's own history.  When initially seen by VA in 2006, the Veteran did not complain of joint-related problems and was seen a few times before complaining of a mass in his opposite foot for which he was referred to a podiatrist who evaluated him in 2007.  It was at that point that the Veteran complained of left ankle pain and, since then, repeatedly said his left ankle pain was due to the military injury.  

The VA examiner noted the conflicting evidence including that, post-deployment, the Veteran denied having joint problems.  According to the VA examiner "[o]ne would expect that if [the Veteran] had that significant of an ankle injury then this would have been pointed out at the time of his post-deployment...[and] would also expect that at the time of entry into [VA] primary care in 2006 if he was having ongoing problems with his ankle that he would have complained about it, but he did not.  The first complaints were noted in late 2007".  Records since that time include a history of left ankle injury in service.

Moreover, the VA examiner said that the evidence was "contradictory on both sides".  The Veteran denied joint problems on his post-deployment screen that was evidence against ongoing or chronic ankle problems.  The Veteran similarly denied such problems when he was first seen by VA in 2006.  It was noted that the Veteran's complaints started in late 2007 without complaints in the interim.  While the 2009 MRI does suggest that the Veteran had an injury involving the ankle in the past, it was not specific for the time of the injury, only that a past injury occurred.

According to the VA examiner, the Veteran's military records "really do not support that he injured [his left ankle]".  Thus, given the conflicting military records, compared with the current complaints, that started more than one year post-deployment, based on all of the information given, in the VA examiner's opinion, "it is less likely than not" that the Veteran's current ankle problem was related to his active military service since the 2009 MRI evidence suggested a significant injury in the past.  

The VA examiner commented that it would seem that, if injury occurred while in the military, the Veteran most certainly would have complained about the ankle at the time of post-deployment and entry into the VA medical system in 2006.  The Veteran's service treatment records suggested that there was no history of injury at the time of his one-time complaint noted.  With MRI evidence suggesting an avulsion fracture at some point, it would be the VA examiner's opinion that the Veteran would have had problems with that ankle for quite some time, although the review does not show that.  Thus, in the VA examiner's opinion, the Veteran's left ankle disorder was "less likely than not" related to his active military service, as his allegations were not supported by subsequent clinical evaluation regarding the ankle.

Here, the Veteran has contended that service connection should be granted for a left ankle disorder.  Although the evidence shows that the Veteran currently has a chronic left ankle strain, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that he did not report left ankle pain at post-deployment assessment, and the first post-service evidence of record of left ankle pain is from 2007, more than one year after the Veteran's separation from service.  The only opinion of record regarding the etiology of the Veteran's claimed left ankle disorder is that of the February 2011 VA examiner who concluded that it was less likely than not that the Veteran's current left ankle disorder was related to military service.  In short, no medical opinion or other medical evidence relating the Veteran's chronic left ankle strain to service or any incident of service has been presented.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Here, the most probative evidence indicates that the Veteran's left ankle disorder is not due to his active military service.  The February 2011 VA examiner, after reviewing the entire record, concluded that a left ankle disorder was not related to in-service injury.  While the examiner indicates that it would be speculative to relate left ankle pain to a remote ankle injury in service, the explanation given makes it clear that there is no definite linkage shown in the Veteran's medical records.  See e.g., Jones v. Shinseki, 23 Vet. App. 382 (2010) (when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development).

Indeed, the VA examiner provided a rationale for the opinion that was based on review of the claims file and clinical examination of the Veteran.  The report of the February 2011 examination appears accurate, is fully articulated, and contains sound reasoning.  There is no competent evidence to contradict this opinion.

While the Veteran is competent to state that he injured his left ankle in service, he is not competent to state that he had chronic left ankle pathology as a result of that injury.  The internal pathology of arthritis of the left ankle is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on x-rays and other diagnostic tools to diagnose arthritis of the left ankle.  To the extent he is claiming continuity of left ankle symptoms since the in-service injury, such is contradicted by the contemporaneous evidence of record.  Specifically, he denied a history of trauma when initially seen for left ankle complaints in service in December 2005, when he was assessed with a mild sprain or early gout versus arthritis.  There was no mention of left ankle problems or joint problems at the time post-deployment assessment in July 2006.  He has provided no explanation as to why he failed to mention pertinent difficulty when evaluated for service post-deployment, when he was leaving service the following month.  Nor did the Veteran mention having any joint problems when initially seen in the VA primary care clinic in September 2006.  Therefore, while the Veteran has consistently sought medical treatment for a variety of disorders, he did not report left ankle pain subsequent to service, but prior to his claim.  His failure to mention his left ankle, when otherwise reporting his complaints, weighs against the credibility of his report of continuity of symptomatology.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Therefore, as the Veteran's statements regarding continuity of left ankle symptomatology are in conflict with contemporaneous evidence of record, the Board finds them to be not credible and thus not probative evidence in the present case.

The preponderance of the objective and probative evidence of record is against the Veteran's claim for service connection for a left ankle disorder and his claim must be denied.

All three claimed disabilities

While the Veteran maintains that he has chest pain, costochondritis, and a left ankle disorder related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnoses and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as chest or ankle pain, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456. 

Therefore, a clear preponderance of the objective and probative evidence is against the Veteran's claims for service connection for chest pain, costochondritis, and a left ankle disorder and his claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for chest pain, costochondritis, and a left ankle disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for chest pain is denied.

Service connection for costochondritis is denied.

Service connection for a left ankle disorder is denied.




____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


